CONCURRING OPINION

No. 04-98-01059-CV

IN RE STARR PRODUCE COMPANY

Original Mandamus Proceeding
From the From the 381st Judicial District Court of Starr County, Texas
Trial Court No. DC-97-1
Honorable John A. Pope, III, Judge Presiding

Opinion by: Phil Hardberger, Chief Justice

Concurring opinion by: Tom Rickhoff, Justice


Sitting:	Phil Hardberger, Chief Justice 

		Tom Rickhoff, Justice 

		Catherine Stone, Justice


Delivered and Filed:	February 10, 1999


	First, I must confess that I am predisposed to be against this legislative perk, for reasons
completely outside this record.  In Bexar County during the 1970s legislative continuances were so
common they enjoyed a set price.  I successfully campaigned (some would say demagogued) against
their overuse, contending they were usually unnecessary and often contrary to justice.  Having
examined many, I have yet to find a necessary request for a legislative continuance.  Yet the
Legislature, evidently believing their lawyer/members will confront troublesome jurists, provides
this mandatory benefit of office and we are left with the due process exception.  Since the stated
objective in this record are that the opposing "attorney will have spent countless hours and money
preparing for this trial and wherein Mr. Bazan has asked to be excused from work . . ."   we do not
have a due process situation.  Though I am most reluctant to interfere with this trial court's evident
diligence in managing his docket, on this uncompelling record I must concur.


							Tom Rickhoff, Justice

Publish
Return to
Fourth Court of Appeals